t c memo united_states tax_court bernard a kansky petitioner v commissioner of internal revenue respondent docket nos 24528-04l filed date bernard a kansky pro_se michael r fiore for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination sustaining the filing of tax_liens with respect to petitioner’s federal income taxes for years and petitioner also seeks review pursuant to sec_6404 of respondent’s denial of petitioner’s request to abate interest for tax years and findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when he filed his petition petitioner resided in needham massachusetts petitioner’s tax years through petitioner has been a practicing attorney for over years for tax years through petitioner failed to file federal_income_tax returns in respondent issued a summons directing petitioner to appear at the stoneham massachusetts irs office and produce his records relating to his through income in response to the summons on date petitioner produced seven or eight boxes of documents relating to personal expenses but not to his income by letter dated date respondent’s revenue_agent notified petitioner that the documents he had provided failed to satisfy the summons and requested petitioner to provide bank deposit records and all books_and_records relating to petitioner’s income subsequently at some unspecified date petitioner produced what he characterizes as one small shoe box size of records receipts unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure in date after various meetings with respondent’s agents petitioner submitted his delinquent returns for through petitioner’s cover letter dated date and addressed to respondent’s revenue_agent alluded to personal problems in petitioner’s family as the reason for the untimely filings and concluded again thank you for your professionalism and patience in the above matter during and as a result of the difficulties we have faced on date respondent issued a 30-day_letter proposing adjustments to petitioner’s taxes for through by letter dated date petitioner protested the proposed adjustments on date after consideration of petitioner’s case by the appeals_office respondent issued to petitioner a notice_of_deficiency for through on date petitioner filed a petition in this court seeking redetermination of the proposed deficiencies and additions to tax on date pursuant to the parties’ stipulation this court entered its decision in the deficiency case deciding that petitioner had deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively and had no deficiencies or overpayments for and petitioner did not appeal this decision petitioner’s returns for through petitioner filed federal tax returns for through for every year except petitioner failed to fully pay the liabilities shown on those returns installment agreements petitioner entered into one or more installment agreements that eventually covered all years at issue except more particularly according to respondent’s transcripts of petitioner’s account petitioner’s liabilities for various years were made subject_to one or more installment agreements on the following dates date tax years date date date date date and and according to respondent’s transcripts of petitioner’s account between date and date petitioner made installment payments of about dollar_figure each respondent credited these payments variously to petitioner’s and the record does not contain copies of any installment agreements or any detailed information about them it is unclear from the record whether respondent and petitioner entered into new installment agreements on these various dates or whether existing installment agreements were modified to include additional liabilities on these various dates years after date petitioner stopped making installment payments collection activity on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s federal_income_tax liabilities for and the notice indicated that the total_tax petitioner owed for these years was about dollar_figure exclusive of interest with about dollar_figure of this amount attributable to and on date petitioner sent respondent a form request for a collection_due_process_hearing on the form petitioner disputed his underlying tax_liabilities for and on the ground that his liabilities for those years should have been eliminated by net_operating_loss carrybacks and carryforwards from and petitioner complained that the time for claiming these carrybacks and carryforwards had expired while respondent’s revenue agents had control of hi sec_3 with respect to petitioner’s year respondent’s transcripts of petitioner’s account show installment payments of dollar_figure each on july and date feb mar and date and date with respect to petitioner’s year respondent’s transcripts of petitioner’s account show installment payments of dollar_figure each except for one of dollar_figure between date and date with respect to petitioner’s year respondent’s transcripts of petitioner’s account show seven installment payments of dollar_figure each except for one of dollar_figure between date and date files petitioner alleged that he had attempted to satisfy his tax debt by making installment payments of dollar_figure per month until he became ill with cancer petitioner also alleged that the collection activity was premature because his request for equitable relief was still under review by letter dated date respondent’s settlement officer scheduled a hearing on date in the letter the settlement officer stated that if petitioner wished her to consider collection alternatives such as an offer-in-compromise he had to provide within days certain documentation including completed collection information statements and a copy of his filed federal_income_tax return at petitioner’s request the meeting was rescheduled and by agreement the hearing was held by telephone on date petitioner expressed a desire to submit an offer-in-compromise the settlement officer set a deadline of date for petitioner to submit a completed offer-in-compromise as well as a completed form 433-a collection information statement for individuals and form 433-b collection information statement for businesses at petitioner’s request the settlement officer extended this deadline to date it appears that petitioner’s reference to his request for equitable relief refers to his form_843 claim_for_refund and request for abatement filed on date as discussed below on date respondent received from petitioner form_656 offer_in_compromise and form 433-a but no form 433-b on the form_656 petitioner checked boxes indicating that he was submitting his offer-in-compromise on the grounds of doubt as to liability doubt as to collectibility and effective tax_administration he offered dollar_figure to be applied first to pay’ts to my social_security account in compromise of tax_liabilities totaling approximately dollar_figure including accrued interest petitioner altered the standard terms of the form_656 so as to eliminate the statement that he was signing under penalties of perjury as the basis for his offer-in-compromise petitioner alleged that respondent’s revenue agents had engaged in ministerial and managerial misconduct by failing to review more promptly the boxes of documents he had submitted on date in response to the summons he challenged his underlying tax_liabilities for through petitioner also altered the standard terms of the form 433-a so as to eliminate the statement that he was signing under penalties of perjury on the form 433-a petitioner failed to disclose his ownership_interest in certain real_estate after evaluating petitioner’s offer-in-compromise and form 433-a by letter dated date the settlement officer requested additional information from petitioner including a form 433-b for petitioner’s business a copy of petitioner’s return and information about three specified real properties in addition the settlement officer stated that she had determined the fair_market_value of petitioner’s residence to be dollar_figure and offered petitioner an opportunity to submit an appraisal if he disputed this value the settlement officer requested all information by date and informed petitioner that she would be making her determination at that time petitioner provided none of the additional documentation requested by the settlement officer in an date letter to the settlement officer petitioner stated that his personal_residence was in a tired condition and that his property assessment had been reduced from dollar_figure to dollar_figure plus he stated that two of the real properties for which the settlement officer had requested information were owned by trusts and that the other real_property was owned by his wife he stated that he and his family had experienced health problems by letter dated date the settlement officer confirmed a telephone conversation with petitioner in which it was agreed that petitioner would submit by date all of the information requested in her letter dated date the settlement officer also requested this additional information documents verifying a reduced assessment on petitioner’s residence verification of petitioner’s and his family’s health problems and the trust documents and beneficiary schedules for the trusts referenced in petitioner’s letter the settlement officer requested this additional information by date and informed petitioner that she would be making her determination at that time petitioner failed to provide any of the requested documentation on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and the determination the determination concluded that petitioner was not entitled to challenge his tax_liabilities for and as those liabilities had been litigated in the tax_court in her determination the settlement officer also concluded that petitioner did not qualify for an offer-in-compromise on grounds of doubt as to liability because as just noted petitioner was precluded from challenging his and liabilities the settlement officer concluded that petitioner did not qualify for an offer-in-compromise on the basis of doubt as to collectibility because after taking into consideration petitioner’s equity in his residence petitioner had the means to fully pay the liabilities finally she concluded that because the settlement officer determined that petitioner had dollar_figure of equity in his residence on the basis of a forced continued petitioner had failed to comply with her requests to verify his health claims he did not qualify for an offer-in-compromise on the basis of effective tax_administration accordingly no viable collection alternative having been proposed the settlement officer sustained respondent’s collection action in his petition in docket no 24528-04l petitioner challenges respondent’s collection action the petition states that the only years which should be in question are the tax years and and adds the only reason that the tax years and remain unpaid is that despite the taxpayer’s earmarking funds for the years due the irs nevertheless applied those payments instead in such a haphazard manner so as to leave the oldest years ongoing and outstanding thereby increasing the amount of compounding interest for even greater and extended periods of time in his petition petitioner alleges that he sustained an overall net_loss for through and that loss_carrybacks and carryforwards should eliminate any federal_income_tax for these years he claims to have already paid the irs dollar_figure representing installment payments of dollar_figure each continued sale value of dollar_figure reduced by a dollar_figure encumbrance on the real_estate and further reduced by percent to reflect petitioner’s joint_ownership with his wife request for interest abatement in his form_843 claim_for_refund and request for abatement dated date petitioner requested abatement of interest and penalties for on the following grounds irs failed to work on tax_return for years after compelling production of records in and not getting to those records until early interest caused by irs delays irs failed to allow dollar_figure for health ins and related health benefits offered by office on 1040c schedule and limited deduction to modified schedule a irs by its undue delays ie years - willfully and deliberately deprived taxpayer of carryfoward loss which would have totally eliminated all taxes interest and penalties and would have resulted in a zero balance for ie no taxes penalties or interest also in furtherance of willful misconduct irs has not applied payments made on account to oldest principal balance but applies payments erratically and sporatically to more recent balance claimed also irs has ignored payments made in designated as payment in full of all prior alleged outstanding claims irs failed to advise that its results reported to ma by letter dated date respondent’s technical support manager advised petitioner that his claim for interest abatement would be denied because there was no error or delay relating to the performance of a ministerial_act in processing the examination of your return and because the irs could not consider petitioner’s claims for income_tax abatements as part of a claim_for_abatement of interest under sec_6404 by letter dated date petitioner requested reconsideration by respondent’s office of appeals on date respondent sent petitioner a final_determination disallowing petitioner’s request for abatement of interest for in his petition in docket no petitioner assigns error as follows to respondent’s refusal of his request for abatement of interest the irs stoneham ma office wrongfully witheld my records after subpoena for nearly years before returning them to amend file said returns if timely returned the and losses could have be used to eliminate all taxes for and penalties were assessed unfairly given the extraordinary family circumstances during the period which included death of father death of mother daughter becoming total disabled for life associate attempting suicide april ‘91 year old son - major kidney surgery emergency and tp being in poor health and under medical_care of mgh for multiple medical problems 1987-‘91 also not given full credit for dollar_figure per month poa between although petitioner’s form_843 requested interest abatement for only it appears that respondent treated petitioner’s form_843 as a request for interest abatement for and advised for tax_court by irs agent that penalties nominal and not to be concerned about interest which was incorrect a burden_of_proof opinion the burden_of_proof is generally upon petitioner except as may be otherwise provided by statute or determined by the court see rule a for the first time on reply brief petitioner contends with little elaboration that respondent has the burden_of_proof pursuant to sec_7491 because petitioner did not raise this argument or position in his pretrial memorandum at trial or on opening brief respondent has had no opportunity to address petitioner’s position petitioner’s attempt to raise this argument on reply brief is untimely and prejudicial to respondent see estate of deputy v commissioner tcmemo_2003_176 more fundamentally sec_7491 has no applicability to these consolidated cases sec_7491 operates to shift the burden_of_proof to the commissioner in certain circumstances with moreover petitioner failed to establish that sec_7491 was in effect at any time relevant to these cases sec_7491 is effective with respect to court proceedings arising from examinations commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 we question whether the examination in this case commenced after date as required for sec_7491 to apply it appears obvious that at least with respect to and the examination commenced well before date respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax imposed by subtitle a or b see sec_7491 rule a in one of these consolidated cases petitioner seeks review of respondent’s failure to abate interest because interest is not imposed by subtitle a or b but instead is imposed by sec_6601 which is part of subtitle f sec_7491 does not apply to petitioner’s interest-abatement claim see hawksley v commissioner tcmemo_2000_354 n in the other consolidated case petitioner seeks review of respondent’s collection action but as discussed infra is precluded from challenging his underlying tax_liability accordingly there is before us no legitimate factual issue relevant to ascertaining petitioner’s liability for tax imposed by subtitle a or b within the meaning of sec_7491 petitioner also appears to seek abatement of taxes and penalties under sec_6404 as discussed more fully infra we lack jurisdiction over those claims even if we were to assume for purposes of argument that sec_7491 was in effect for some relevant time and that petitioner had legitimately raised some factual issue as to which sec_7491 might be relevant petitioner has failed to establish that he has met the prerequisites for shifting the burden_of_proof under sec_7491 see 116_tc_438 taxpayers bear the burden of proving that the requirements of sec_7491 are met for instance for the burden to shift to the commissioner the taxpayer must among other things cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 petitioner has introduced no evidence to show that he satisfies this requirement to the contrary the evidence in the record indicates that petitioner continued consequently the burden_of_proof remains upon petitioner see rule a b review of collection action sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 the taxpayer may request an administrative hearing before an appeals officer sec_6320 once the appeals officer issues a determination the taxpayer may seek judicial review in the tax_court or a district_court as appropriate sec_6320 sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing only if the taxpayer did continued failed to comply fully with respondent’s requests for information in a timely fashion even after respondent issued a summons not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability sec_6330 see 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see sego v commissioner supra pincite other issues we review for abuse_of_discretion id underlying tax_liability petitioner challenges his underlying liabilities for and on the ground that alleged net_operating_loss carrybacks and carryforwards from and should eliminate any liabilities for these years because petitioner received a notice_of_deficiency for his tax years through he is not entitled to challenge the existence or amount of his tax_liabilities for these years in this collection proceeding see sec_6320 sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite moreover because this court adjudicated petitioner’s liabilities for these years pursuant to a stipulated decision in the prior deficiency proceeding the doctrine_of res_judicata prevents petitioner from relitigating in this proceeding his liabilities for and see newstat v commissioner tcmemo_2004_208 application of installment payments petitioner alleges that for some months he made monthly installment payments of dollar_figure each he has been vague and inconsistent in describing the total amount of installment payments he claims to have madedollar_figure nevertheless petitioner argues on brief that if his installment payments to the irs had been correctly credited to his account he would have no outstanding balance due for any year relevant to these cases he contends that respondent erred in failing to follow standard accounting practices so as to apply his payments to the oldest principal balance first petitioner has failed to establish that respondent committed error in this regard the record indicates that at least some of petitioner’s installment payments were made before date when petitioner’s and liabilities became subject_to an installment_agreement clearly respondent did not err by applying these pre-date installment payments to years other than and respondent’s records indicate that ultimately petitioner received credit for payments of approximately dollar_figure each some of which were in fact in his petition filed in docket no 24528-04l petitioner alleges that his installment payments totaled dollar_figure in his pretrial memorandum petitioner states that he made installment payments totaling more than dollar_figure on opening brief petitioner asserts that his installment payments totaled dollar_figure on reply brief petitioner asserts that his installment payments were dollar_figure plus credited against petitioner’s liability the record contains no credible_evidence to suggest that these installment payments were improperly credited or that petitioner made additional payments that were not credited collection alternatives petitioner has not expressly assigned error to the settlement officer’s rejection of his offer-in-compromise to the extent that the petition might be construed to raise such a claim by implication we hold that the settlement officer did not abuse her discretion in rejecting petitioner’s offer-in- compromise inasmuch as petitioner was not entitled to challenge his underlying tax_liabilities for and see sec_301_7122-1 proced admin regs failed to timely comply with the settlement officer’s requests for complete current financial information to establish doubt as to collectibility or economic hardship see sec_301_7122-1 and proced admin regs failed to submit a copy of his tax_return to show the settlement officer that he was in current compliance with filing_requirements see rodriguez v commissioner tcmemo_2003_153 and altered the standard terms of form_656 so as to delete the statement that he was signing the form under penalties of perjury see revproc_2003_71 sec_4 2003_2_cb_517 form must be signed under penalty of perjury and none of its standard terms may be stricken or altered conclusion petitioner has failed to make a valid challenge to the appropriateness of respondent’s collection action c request for abatement of interest in his petition petitioner requests us to abate all interest and penalties for and dollar_figure sec_6404 provides that the commissioner may abate interest on any deficiency or payment of income gift estate and certain excise_taxes to the extent that the deficiency or any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissionerdollar_figure such an error or delay in on brief petitioner seems to suggest that he is also requesting abatement of income_tax for and and may be requesting abatement of interest taxes and penalties for other years as well we decline to consider these issues raised for the first time on brief for to do so would result in surprise and prejudice to respondent see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir in any event in the administrative_proceeding petitioner did not seek interest abatement for years other than and in this proceeding petitioner has alleged no facts or legal basis to support any claim_for_abatement of interest for years other than and as discussed infra review of petitioner’s challenge to taxes and penalties is precluded in these cases in sec_6404 was amended to permit abatement of interest for unreasonable error or delay resulting from the performance of ministerial or managerial acts taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 the amended provision applies to tax years beginning after date id sec_301 as previously continued performing a ministerial_act is taken into account only if it is in no significant aspect attributable to the taxpayer and only if it occurs after the irs has contacted the taxpayer in writing regarding the deficiency or payment sec_6404 is not intended to be used routinely to avoid payment of interest but rather is to be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 jurisdiction we have jurisdiction to decide whether respondent’s failure to abate interest under sec_6404 was an abuse_of_discretion see sec_6404 review of petitioner’s challenge to his underlying liability for taxes and penalties is precluded in these cases if not by the limitations of sec_6404 which gives the tax_court jurisdiction only with respect to claims for abatement of interest see 112_tc_230 then as previously discussed by continued discussed in neither the administrative_proceeding nor this proceeding has petitioner properly challenged respondent’s failure to abate interest for years other than and therefore the amendment is inapplicable to the instant cases we intend no inference that we would reach a different result in these cases if the amendment were applicable virtue of the doctrine_of res_judicata and the operation of sec_6330 ministerial error petitioner has failed to show error or delay by respondent’s officers or employees in performing a ministerial_act within the meaning of sec_6404 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 123_tc_202 sec_301 2t temporary proced admin regs fed reg date the exercise of judgment or discretion such as the commissioner’s deliberation concerning the proper application of federal tax law or other law is not a ministerial_act corson v commissioner supra petitioner alleges that respondent’s stoneham massachusetts office wrongfully withheld his records for nearly years after obtaining them by summons the mere passage of time in such circumstances however does not establish erroneous or dilatory ministerial acts by respondent see hanks v commissioner tcmemo_2001_319 it was not until that petitioner finally submitted his delinquent returns for through relatively soon thereafter respondent issued petitioner a 30-day_letter proposing adjustments petitioner filed an administrative appeal and after the notice_of_deficiency was issued in petitioner litigated the deficiency in the tax_court that litigation concluded in petitioner then entered into an installment_agreement with the irs in petitioner stopped making installment payments in these circumstances we discern no error or delay by respondent’s officers or employees in performing a ministerial_act petitioner alleges that respondent failed to give him proper credit for installment payments made as previously discussed we find petitioner’s contentions in this regard to be unfounded in any event respondent’s decision in this case to apply payments to a particular year’s tax_liability does not constitute a ministerial_act within the meaning of sec_6404 see boyd v commissioner tcmemo_2000_16 significant aspects of delay attributable to petitioner moreover even if we were to assume for the sake of argument that respondent’s officers or employees improperly delayed performing or failed to perform one or more prescribed ministerial acts we would nevertheless conclude that significant aspects of any such failure were attributable to petitioner so as to preclude relief under sec_6404 it was petitioner’s own fault that he failed to file returns for through forcing respondent to take action to secure the filing of the returns because of petitioner’s lack of cooperation respondent eventually resorted to summoning petitioner’s records as previously noted it was not until that petitioner finally submitted his delinquent returns for through notably petitioner’s accompanying cover letter attributed the late submission to his health problems rather than to any error or delay by respondent’s employees petitioner’s letter thanked the irs agents for their professionalism and patience in sum petitioner has not shown that respondent abused his discretion in failing to comply with petitioner’s request for interest abatement we have considered all arguments made by petitioner and have found those arguments not discussed herein to be moot or without meritdollar_figure to reflect the foregoing decisions will be entered for respondent although petitioner alleges in his petition that an irs agent advised him not to be concerned about interest which was incorrect petitioner has not expressly raised this issue at trial or on brief we deem petitioner to have abandoned any such issue in any event the record contains no evidence corroborating this claim
